UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7148


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ROBERT JAMES GRAVES,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Norman K. Moon, District
Judge. (4:99-cr-70049-nkm-1)


Submitted:    December 22, 2008             Decided:   January 26, 2009


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert James Graves, Appellant Pro Se. Donald Ray Wolthuis,
Assistant  United  States Attorney, Roanoke,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert     James   Graves       appeals    the    district    court’s

orders denying his motion under 18 U.S.C. § 3582(c)(2) (2006)

and denying reconsideration.            We have reviewed the record and

find   no   reversible    error.        Accordingly,     we    affirm    for   the

reasons stated by the district court.             United States v. Graves,

No. 4:99-cr-70049-nkm-1 (W.D. Va. May 22, 2008; June 18, 2008).

We   dispense   with    oral   argument      because   the    facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        2